Case: 18-15172     Date Filed: 10/15/2019   Page: 1 of 7


                                                          [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-15172
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 4:18-cv-10139-JEM



STEPHEN DANIEL LEONARD,

                                                               Plaintiff - Appellant,

                                          versus

MONROE COUNTY FLORIDA,
official capacity,
LT. LANARES JOSEPH,
official and individual capacity,
CORRECT CARE SOLUTIONS, LLC,
official capacity,
JORGE DOMINICIS,
Chief Executive Officer of C.C.S., LLC.,
official capacity,
RAUL CANER, M.D.,
official and individual capacities, et al.,

                                                            Defendants - Appellees.
                Case: 18-15172      Date Filed: 10/15/2019      Page: 2 of 7


                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                    (October 15, 2019)



Before WILSON, NEWSOM, and EDMONDSON, Circuit Judges.



PER CURIAM:



       Plaintiff Stephen Leonard, a Florida prisoner proceeding pro se,* appeals the

district court’s sua sponte dismissal -- pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) --

of his 42 U.S.C. § 1983 civil action. Plaintiff also appeals the denial of his motion

to recuse both the district court judge and the magistrate judge. No reversible error

has been shown; we affirm.

       Plaintiff’s complaint arises from events that occurred while Plaintiff was

confined at the Monroe County Detention Facility (“Detention Facility”). Plaintiff

named as defendants Monroe County, Florida; officers employed by the Monroe

County Sheriff’s Office (“MCSO”); members of the Detention Facility’s medical

staff; and the Florida Department of Health. Briefly stated, Plaintiff alleged that


*
  We construe liberally pro se pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998).
                                              2
               Case: 18-15172     Date Filed: 10/15/2019    Page: 3 of 7


MCSO officers (1) denied Plaintiff access to the courts by refusing to mail (at the

Detention Facility’s expense) Plaintiff’s legal mail on grounds that Plaintiff had

exceeded his monthly postage allowance and (2) placed Plaintiff in administrative

confinement in retaliation for Plaintiff’s filing of grievances. Plaintiff also alleged

that members of the Detention Facility’s medical staff “misdiagnosed” Plaintiff

with Hepatitis C and refused to provide follow-up medical care.

      The magistrate judge issued a report and recommendation (“R&R”) in which

he recommended that Plaintiff’s complaint be dismissed for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). After considering Plaintiff’s objections

to the R&R, the district court adopted the magistrate judge’s recommendation and

dismissed (without prejudice) Plaintiff’s complaint. The district court also set a

deadline by which Plaintiff was permitted to file an amended complaint. Plaintiff,

however, appealed the district court’s dismissal without filing an amended

complaint.

      Plaintiff had also moved to recuse the district court judge and the magistrate

judge, each of whom had issued unfavorable rulings against Plaintiff in prior cases.

In the R&R, the magistrate judge recommended denying the motion; the district

court denied the motion.




                                           3
               Case: 18-15172     Date Filed: 10/15/2019     Page: 4 of 7


                                           I.



      We review de novo a district court’s sua sponte dismissal under section

1915(e)(2)(B)(ii) for failure to state a claim. Evans v. Ga. Reg’l Hosp., 850 F.3d
1248, 1253 (11th Cir. 2017). In reviewing a dismissal under section

1915(e)(2)(B)(ii), we apply the same standard that applies to dismissals under Fed.

R. Civ. P 12(b)(6). Id.

      To survive dismissal, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim for relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). To state a plausible claim

for relief, plaintiffs must offer “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

“Factual allegations must be enough to raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678.

      To state a claim for denial of meaningful access to the courts, a plaintiff

must allege an “actual injury” by demonstrating that his “efforts to pursue a

nonfrivolous claim were frustrated or impeded” by the complained-of conduct.

Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006). A plaintiff must describe


                                            4
                 Case: 18-15172   Date Filed: 10/15/2019    Page: 5 of 7


within his complaint the underlying cause of action in specific enough terms to

show that the underlying claim is “arguable” and “nonfrivolous.” Christopher v.

Harbury, 536 U.S. 403, 415-16 (2002).

      Here, Plaintiff alleged no facts supporting his conclusory allegation that

Defendants’ failure to send his legal mail caused him injury. Nor did Plaintiff

describe the underlying cause of action that was purportedly frustrated or impeded

by Defendants’ conduct. The district court thus committed no error in concluding

that Plaintiff failed to state a claim for the denial of his right to meaningful access

to the courts.

      The district court also concluded correctly that Plaintiff failed to state a

claim for unlawful retaliation. Plaintiff made only a conclusory assertion that he

was placed in administrative confinement in retaliation for filing grievances. But

Plaintiff’s complaint contained no factual allegations that would allow a reasonable

inference that a causal connection existed between Plaintiff’s protected speech and

his placement in administrative confinement. Plaintiff’s unsupported conclusory

assertion about a retaliatory motive is not enough to state a plausible claim for

relief. See Iqbal, 556 U.S. at 678.

      Plaintiff has also failed to state a plausible claim for deliberate indifference

to a serious medical need. Plaintiff alleged only that he was “misdiagnosed” with

Hepatitis C and was denied follow-up medical care. Plaintiff, however, alleged no


                                           5
               Case: 18-15172     Date Filed: 10/15/2019    Page: 6 of 7


facts about his medical condition or symptoms. Nor did Plaintiff allege facts that

would support a finding that Defendants had subjective knowledge of Plaintiff’s

purported serious medical need or that Defendants disregarded consciously a

substantial risk of harm to Plaintiff’s health. See Goebert v. Lee Cnty., 510 F.3d
1312, 1326 (11th Cir. 2007) (discussing the elements of an Eighth Amendment

deliberate indifference claim).

      We also reject Plaintiff’s contention that the district court failed to review de

novo the disputed portions of the R&R, pursuant to 28 U.S.C. § 636(b)(1). First,

the district court said expressly that it had “reviewed the entire file and record,

[and] made a de novo review of the issues” presented in Plaintiff’s objections to

the R&R. Moreover, the structure of the district court’s order reflects that the

district court considered properly Plaintiff’s objections. The district court

explained -- correctly -- that all but one of Plaintiff’s objections had already been

addressed adequately by the R&R. In context, that the district court discussed in

detail only one of Plaintiff’s objections inadequately supports that the district court

failed to give due consideration to Plaintiff’s other arguments.




                                           6
              Case: 18-15172     Date Filed: 10/15/2019    Page: 7 of 7


                                          II.



      We review for abuse of discretion the district court’s rulings on a motion for

recusal. United States v. Bailey, 175 F.3d 966, 968 (11th Cir. 1999). We will

affirm a judge’s refusal to recuse unless “the impropriety is clear and one which

would be recognized by all objective, reasonable persons.” Id.

      In his motion to recuse, Plaintiff asserted that the district court judge and the

magistrate judge were biased and prejudiced against pro se litigants generally and

against Plaintiff in particular. As evidence of the judges’ purported bias, Plaintiff

identified six earlier-filed civil actions (over which one or both judges presided) in

which Plaintiff says his claims were “dismissed for some technical or procedural

loophole.” We have said, however, that a judge’s adverse ruling -- without more --

is insufficient to demonstrate the requisite pervasive bias and prejudice against a

party that would mandate recusal. See Hamm v. Members of Bd. of Regents, 708
F.2d 647, 651 (11th Cir. 1983). On this record, we see no abuse of discretion in

denying Plaintiff’s recusal motion.

      We affirm the dismissal of Plaintiff’s complaint pursuant to section

1915(e)(2)(B)(ii), and the denial of Plaintiff’s motion to recuse.

      AFFIRMED.




                                          7